DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
US20150359516	YANG et al.		December 17, 2015
WO2010051587	BETTS		May 10, 2010	
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-12 and 14-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US20150359516.  
With regards to claim 1, the US20150359516 reference discloses the utilization of an ultrasound system (Title) comprising: at least one memory (160) storing computer program code (¶ 0096); and at least one processor (140, 150); wherein the computer program code is 
With regards to claim 2, the US20150359516 reference discloses the computer program code is configured, when executed by the at least one processor, to cause the ultrasound system to: manipulate a received signal at the ultrasound system based on the adjusted near, middle, and far gain control (Abstract, Fig. 6). 
With regards to claim 3, the US20150359516 reference discloses the received signal may be manipulated at a beginning and an end of the signal (Fig. 6).
With regards to claim 4, the US20150359516 reference discloses the computer program code is configured, when executed by the at least one processor, to cause the ultrasound system to: determine a gain curve (Fig. 5 C) based on the tactile gain control, wherein the ultrasound image is displayed (Fig. 6) based on the gain curve. 
With regards to claim 5, the US20150359516 reference discloses the utilization of interpolation (¶ 0144).
With regards to claim 6, the US20150359516 reference discloses the utilization of computer program code is configured, when executed by the at least one processor, to cause the ultrasound system to: rotate (jog wheel, ¶ 0088, touchscreen, ¶ 0092, touch gestures) the gain control to adjust a curvature of the gain curve.

With regards to claim 8, the US20150359516 reference discloses the utilization of a tactile (touchscreen) gain control on a user interface of the ultrasound system; and adjust at least one of the near, middle, or far gain control (Fig. 6, ¶ 0088, ¶ 0092).
With regards to claim 9, the US20150359516 reference discloses each of the near, middle, or far gain controls can be individually adjusted (Fig. 6).
With regards to claim 10, the US20150359516 reference discloses display the gain curve (630) joining the near, middle, and far gain control, wherein the displayed gain curve is different than an underlying gain curve (¶ 0115) used for manipulating a received signal at the ultrasound system.
With regards to claim 11, the US20150359516 reference discloses receiving a user input at the tactile (touchscreen) gain control to perform a gain reset (720, ¶ 159), wherein the gain reset returns the near, middle, and far gain control to a baseline setting.
With regards to claim 12, the US20150359516 reference discloses tapping and other hand gestures (¶ 0092) to adjust the gain control.
With regards to claim 14, the US20150359516 reference discloses storing (¶ 0165, Fig. 9A) a gain profile, wherein the gain profile comprises a position of the near, middle, and far gain control.
With regards to claim 15, the US20150359516 reference discloses retrieving the stored gain profile based on a user selection (Fig. 7); and display the ultrasound image based on the stored gain profile.

With regards to claim 17, the US20150359516 reference discloses an ultrasound (Title) system comprising: providing a tactile (touchscreen, ¶ 0008) gain control comprising a near, middle, and far gain control (5A-5C), wherein the middle gain control is configured for two-dimensional (¶ 0011) range adjustment of depth and gain; adjusting at least one of the near, middle, or far gain control; and displaying (Fig. 6, ¶ 0143) an ultrasound image based on at least one of the adjusted near, middle, or far gain control.
With regards to claim 18, the US20150359516 reference discloses manipulating a received signal at the ultrasound system based on the adjusted near, middle, and far gain control (Fig. 6, ¶ 0143).
With regards to claim 19, the US20150359516 reference discloses determining a gain curve (630) based on the tactile gain control, wherein the ultrasound image is displayed based on the gain curve (Fig. 6, ¶ 0143).
With regards to claim 20, the US20150359516 reference discloses rotating (jog wheel, ¶ 0088, touchscreen, ¶ 0092, touch gestures) the gain control to adjust a curvature of the gain curve.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the 
Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over US20150359516 as applied to claims 1-12 and 14-20 above, and further in combination with WO2010051587.  
The difference between the US20150359516 reference and claim 13 is that the claim recites the utilization of an overall gain control.  The WO2010051587 reference teaches that it was well known in the art to utilize an adjustable gain delay which is equivalent of sliding the entire gain line (Figs 4 and 8).  It would have been obvious to modify the US20150359516 reference to utilize an adjustable gain delay as motivated by the WO2010051587 reference to enable the US20150359516 system adjust the overall gain delay.
Also, in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645